THOMPSON, Judge.
Andrew Gene Tullis petitions this court for a writ of habeas corpus seeking a belated appeal of his judgments and convictions for sexual battery on a child by a person of familial or custodial authority and for lewd, lascivious and indecent acts upon a child. Tullis alleges that his trial and former appellate counsel repeatedly failed to file a brief as ordered by this court. We grant the petition, reinstate the appeal and direct Tullis’ new counsel1 to file an initial brief within thirty (30) days of receipt of the mandate of this court. See P.M.W. v. State, 678 So.2d 484 (Fla. 5th DCA 1996); Rooney v. State, 632 So.2d 212 (Fla. 5th DCA 1994); Melbourne v. State, 635 So.2d 163 (Fla. 5th DCA 1994).
PETITION GRANTED; WRIT ISSUED; CAUSE REMANDED.
PETERSON, C.J., and GOSHORN, J., concur.

. Tullís' current counsel was not his trial counsel.